Name: Commission Regulation (EEC) No 2771/78 of 28 November 1978 amending for the third time Regulation (EEC) No 1528/78 laying down detailed rules for the application of the system of aid for dried fodder
 Type: Regulation
 Subject Matter: financial institutions and credit;  prices;  agricultural structures and production;  agricultural policy
 Date Published: nan

 29 . 11 . 78 Official Journal of the European Communities No L 332/43 COMMISSION REGULATION (EEC) No 2771/78 of 28 November 1978 amending for the third time Regulation (EEC) No 1528/78 laying down detailed rules for the application of the system of aid for dried fodder HAS ADOPTED THIS REGULATION : Article 1 Article 3 ( 1 ) (e) of Regulation (EEC) No 1528/78 is amended to read as follows : '(e) products delivered cif Regensburg, they shall riot be adjusted.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ( 1 ), and in particular Article 6 (3) thereof, Whereas in Article 3 of Commission Regulation (EEC) No 1 528/78 (2), as last amended by Regulation (EEC) No 2744/78 (3), an adjustment for offers and quotations cif Regensburg is specified ; whereas experi ­ ence has shown that this adjustment is no longer appropriate to the market situation ; whereas it should therefore be withdrawn from the Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Dried Fodder, Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 November 1978 . For the Commission Finn GUNDELACH Vice-President (!) OJ No L 142, 30 . 5 . 1978 , p. 1 . (2 ) OJ No L 179, 1 . 7 . 1978 , p. 10 . (3 ) OJ No L 330, 25 . 11 . 1978 , p . 21 .